Reargued on rehearing April 4; former opinion reversed May 21, 1940                              ON REHEARING                             (102 P.2d 717)
LUSK, J.
The defendant State Industrial Accident Commission made an order denying to the plaintiff the benefits of the Workmen's Compensation law and refusing to file his claim for the reason that it had not been received within three months after the date upon which the injury occurred. The plaintiff applied for a rehearing, which was granted, and the commission, after rehearing, entered an order adhering to its former decision, and from that order the plaintiff appealed to the circuit court. Substantially, he alleges in his complaint that he was injured in the course of his employment while both he and his employer were subject to the Workmen's Compensation law; that for certain reasons stated he failed to file his claim within the three months period; that his claim was filed within one year after the injury occurred and was accepted by the commission, which assumed full jurisdiction over it. He charges that the commission is guilty of an abuse of discretion in refusing to grant him compensation for his injury, and prays for a judgment that he is entitled to receive compensation and directing the commission to allow him compensation as provided by law for such injury.
Based upon the jury's verdict, the circuit court entered a judgment setting aside the order of the commission, finding, among other things, that the commission had permitted the claim to be filed, and directing the commission to allow the plaintiff compensation as by law provided for his injury. *Page 425 
The court is now of the opinion, after rehearing, that the plaintiff has produced no evidence in support of the essential allegations of his complaint and that the circuit court should have granted the defendants' motion for a directed verdict. Formerly, the statute provided that a claim based on an injury not resulting in death must be filed with the commission within three months after the date of the injury. Then, no matter how valid the excuse or what the circumstances of hardship, such, for example, as in the case of Lough v. State Industrial AccidentCommission, 104 Or. 313, 207 P. 354, an injured workman was without recourse if the claim was not filed within the statutory period. To ameliorate the harshness of the law, the legislature in 1925 provided:
"* * * The commission, upon a sufficient showing being made, may, in its discretion, permit the filing of a claim in a nonfatal case after such three months' period, but within one year of the time the injury occurred." § 49-1836 (d), Oregon Code 1930.
The case of the plaintiff, as made by his complaint, is that the commission, in the exercise of the discretion thus conferred upon it, permitted the filing of his claim after the expiration of the three months' period, and thereby assumed jurisdiction over it, for which reason the commission is bound to pass upon the merits of his claim. A summary of the evidence appears in the former opinion. We think that evidence fails to show that the commission took any action whatsoever with respect to the plaintiff's claim until it made its order dated April 5, 1938, by which it refused to accept the claim because it had not been received within three months from the date of the accident. The statute provides: *Page 426 
"A majority of the commissioners shall constitute a quorum to transact business, and the act or decision of any two of the commissioners shall be deemed the act or decision of the commission * * *." § 49-1805, Oregon Code 1930.
There is not a syllable of evidence in the record that any member of the commission, except one, had ever heard of the plaintiff's claim until the order of April 5, 1938. It is doubtful, indeed, whether there is any competent evidence that any commissioner had heard of the claim before that date. The plaintiff testified that he discussed his claim with an unidentified person who, he was informed by an attendant in the office of the commission, was one of the commissioners. That would be hearsay as to the identity of the man to whom the plaintiff talked. But, assuming that a member of the commission discussed the matter with him and directed him to a physician for a physical examination, and received the claim and turned it over to a clerk of the commission and instructed the clerk to place upon it a file number and the number of the employer's account, together with a stamp showing the date of its receipt, none of these facts, taken separately, nor all of them together, would constitute action upon the claim by the commission nor justify the drawing of an inference that the commission had acted. The statute, which authorizes the commission in its discretion to permit the filing of the claim after the three months' period, "upon a sufficient showing being made", manifestly contemplates that the commission shall investigate the case before acting upon the application. Otherwise, it could not exercise any discretion whatever. The mere receipt of the claim at the office of the commission and the performance of such mechanical *Page 427 
acts as placing numbers and file marks upon it, surely do not constitute the exercise by the commission of such discretion. In the whole record of this case the only evidence of any action taken by the commission with respect to the claim is the order of April 5, 1938, refusing to accept it because it had not been received within the statutory period and its subsequent order of June 29, 1938, reaffirming its previous order after a rehearing.
It is no doubt true that granting the petition for rehearing and the rehearing itself were the acts of the commission. But the rehearing which was granted was on the question of whether or not the claim should be considered at all, not on the merits of the claim. The commission's order, dated June 29, 1938, which, after rehearing, affirmed the previous order of April 5, 1938, recites that the plaintiff "was denied the privilege of filing a claim for compensation * * * on the grounds that said application for compensation was not received within three months from the date of the alleged injury". The rehearing was upon the matter determined by the order of April 5, 1938. The application refers to that order, and alleges that because of the facts in the application stated, which include the plaintiff's excuse for not filing the claim within the statutory time, "there was and is an abuse of discretion, lodged by law with the State Industrial Accident Commission, to not consider and allow the claim of this employee filed herein." The commission did not take jurisdiction of the claim by granting a rehearing on the question of whether or not it had taken jurisdiction of the claim, assuming that that was the question presented by the application for rehearing. *Page 428 
In point of fact, that was not the ground on which the application for rehearing was based, but the basis of the application was the refusal of the commission to permit the claim to be filed. That presents another objection to the validity of the judgment, to which we shall presently advert.
The cases of Yeager v. State Compensation Commissioner,113 W. Va. 257, 167 S.E. 617, and Calloway v. State CompensationCommissioner, 113 W. Va. 47, 166 S.E. 700, cited by the plaintiff, are clearly distinguishable. In West Virginia there is one compensation commissioner. In the Calloway case the court found, from the admitted facts, that that official had exercised his discretion to receive the application and pass upon it after investigation. He had sent a blank application for compensation to the claimant's attorney, investigated the merits of the case, and subsequently advised the claimant that his claim was refused on the ground that it was not proven that his disability was due to an injury. After this, the commissioner decided, and so advised the claimant, that his claim had not been filed within the statutory time. In the Yeager case, in addition to other facts showing that the sole commissioner had assumed jurisdiction of the claim, an inspector was sent to take evidence in regard to the alleged injury. This evidence was transmitted to the commissioner, and an application blank was afterwards forwarded to the claimant and received by the commissioner, who thereafter made an order which showed on its face that the commissioner had considered the merits of the claim. The commission had, as the court said, "gone into but one question, the compensability of the claim." In both cases the court *Page 429 
rightly held that the commissioner had exercised his discretion given by statute to permit the claims to be filed; but the distinction between those cases and the one here under review is, first, that in them the action taken was the action of the sole official with authority to act, and, second, that there was affirmative evidence showing that he had accepted the claims and had actually entered upon a consideration of their merits before attempting to reject them on the ground of a late filing.
A further fatal defect in the plaintiff's case appears when the application for rehearing is compared with the complaint in the light of the following provisions of the Workmen's Compensation law. The statute requires a claimant, aggrieved by an order of the commission, before appealing, to file with the commission an application for a rehearing and that:
"Such application shall set forth in full detail the grounds upon which the claimant considers such order, decision or award is unjust or unlawful, and shall include every issue to be considered by the commission, and it must contain a general statement of the facts upon which the claimant relies in support thereof. The claimant shall be deemed to have waived all objections, irregularities and illegalities concerning the matter upon which such rehearing is sought other than those specifically set forth in such application for rehearing." § 49-1842, Oregon Code 1930.
In section 49-1843, which grants the right of appeal to the circuit court, it is provided: "But upon such appeal [the claimant] may raise only such issues of law or facts as were properly included in his application for rehearing."
The averments of the complaint raise issues not included in the application for rehearing, and lay a different basis for the relief demanded. The complaint *Page 430 
alleges that the plaintiff's application for compensation and report of injury "was filed by the State Industrial Accident Commission and the merits of the case were examined by said defendant State Industrial Accident Commission and the plaintiff herein was examined by a physician designated and appointed by the defendant State Industrial Accident Commission". By these allegations the plaintiff has set forth the facts which, he asserts, lead to the conclusion that the commission permitted his claim to be filed and assumed jurisdiction over it. None of these facts is stated in the application for rehearing. The application, indeed, proceeds on an entirely different and inconsistent theory. After detailing the facts of his injury, it proceeds as follows:
                                  "III
"That said accident was not reported at the time the same occurred for the reason that this employe did not believe that the injury was more than superficial and was not of sufficient consequence to require the payment of compensation; that this employe did not know until he filed his claim herein, within one year, that the said lobular abscess was caused by said injury; that the said lobular abscess was caused by said injury and the loss of time and operation was caused by the said accidental injury;
                                   "IV
"That immediately upon learning that the said condition was brought about as a direct result of said injury, this employe consulted the two doctors concerned, Dr. John N. Hohl of Taft, Oregon, and said Dr. M.G. Howard at Eugene, Oregon, and secured information from these medical doctors that the said injury did cause the late development of the said lobular abscess; that not until this discovery was it possible for this employe to report said accident to the said Accident Commission, and he did forthwith report the same upon discovering the connection between said *Page 431 
lobular abscess and said accidental injury; that this employe acted in good faith and believed that it is an abuse of discretion and alleges the fact to be that it is an abuse of discretion for the State Industrial Accident Commission not to entertain his said claim and accept as an excuse for not filing the claim earlier the facts herein set forth; that to deny this claim is to deny the claim of one who suffered an accidental injury and filed the same as soon as he had secured information which connected his serious affliction with the said accidental injury; that in the event a re-hearing is granted, this employe will bring the statements and testimony of the said two doctors to the Commission with a full statement of his condition at all times after the accidental injury and convince the Commission and its medical advisers of the facts herein stated.
                                   "V
"That the order made by this Commission on the 5th day of April, 1938, is in words and figures as follows, to-wit:
    "`IT IS HEREBY ORDERED THAT E.B. Wooldridge be and is hereby denied the benefits of the Workmen's Compensation Act, for the reason that the Commission is refusing to accept claim for injury of June 25, 1937, on account of same having not been received within three months from the date of accident.'
that because of the facts herein stated, there was and is an abuse of discretion, lodged by law with the State Industrial Accident Commission, to not consider and allow the claim of this employe filed herein.
    "WHEREFORE, Petitioner prays for a re-hearing of his claim herein filed and for a reversal of the order made April 5, 1938, and herein set forth, and that upon said re-hearing the Commission allow this employe hospitalization provided by law."
There is nothing in the foregoing language which, under any reasonable interpretation, can be said *Page 432 
to mean that the commission, in the exercise of its discretion, had permitted a deferred filing. The application is based upon an alleged abuse of discretion, and nothing else. The charge that the commission abused its discretion because it refused "to entertain his said claim and to accept as an excuse for notfiling the claim earlier the facts as herein set forth" is wholly inconsistent with the theory of the complaint that the commission permitted the complaint to be filed. Abuse of discretion and exercise of discretion are widely different things. The purpose of the statute, which forbids a claimant to raise issues in the courts which have not been submitted to the commission in an application for rehearing, is obvious. The letter and spirit of the statute are violated by the course which the plaintiff has pursued, and the consequent judgment is, for that reason alone, one that cannot be defended.
The judgment of the circuit court is reversed and the cause remanded with directions to enter judgment for the defendants.
RAND, C.J., and BELT and BAILEY, JJ., concur.
BEAN, J., not sitting.
The judgment of the circuit court from which this appeal was taken (1) set aside the original order of the Industrial Accident Commission; (2) set aside the order entered by the commission upon the plaintiff's petition for a rehearing; (3) found that the plaintiff sustained an accidental injury arising out of his employment; (4) declared that as a result of that injury the plaintiff "suffered a pus sac or empyema of the left chest cavity"; (5) declared that the plaintiff "is entitled to receive the compensation *Page 433 
allowed by law for the injury thus received"; and (6) directed the commission "to grant and allow to the said E.B. Wooldridge such compensation as the law provides for the injury."
Section 49-1843, Oregon Code 1930, is the section of our laws which describes the relief which a court may grant when it modifies or reverses an order of the Industrial Accident Commission. The part of that section which describes what may be done is the following:
"* * * In case of a modification or reversal the circuit court shall refer the same back to the commission with an order directing it to fix the compensation in accordance with the findings made by the court; provided, that any such award shall be in accordance with the schedule of compensation set forth in this act."
It is evident that the judgment which was entered did not grant any relief which the statute says may be awarded. Section 49-1827, Oregon Code 1930, which obtains the "schedule of compensation" available under the act, awards nothing for "a pus sac or empyema." Additional findings were clearly necessary, but the complaint by its absence of averment afforded no foundation for them. The failure to enter an order of the kind contemplated by the statute was due to the fact that the orders entered by the commission could not possibly result upon appeal in the award of the kind of relief authorized by the statute. The original order entered by the commission (April 5, 1938), omitting matters of no consequence to us, said: "It is hereby ordered that E.B. Wooldridge be and is hereby denied the benefits of the Workmen's Compensation Act, for the reason that the commission is refusing to accept claim for injury of June 25, 1938, on account of the same having not been received within *Page 434 
three months from the date of accident." After the plaintiff had filed his petition with the commission for a rehearing, a rehearing was denied by an order, the material part of which said: "It is hereby ordered that said order of April 5, 1938, be and the same is hereby affirmed."
Since the commission had made no orders whatever concerning the extent or the nature of the plaintiff's injuries, the circuit court could not explore those fields of inquiry. Its relationship to the commission is that of an appellate tribunal, not one of first recourse. Remedies in administrative bodies must be exhausted before recourse can be had to the courts. Therefore, since the circuit court was without authority to determine the nature or the extent of the plaintiff's injuries, it could not at the conclusion of the appeal "refer the same back to the commission with an order directing it to fix the compensation in accordance with the findings made by the court * * * in accordance with the schedule of compensation set forth in this act * * *" — those being the words of the statute which delineate the relief to be awarded when a court modifies or reverses an order made by the commission. It is elementary that the right to appeal to the courts from a board, such as the commission, is purely statutory and that, in the exercise of its powers upon appeal, the court can go no further than the statute authorizes. It is my belief that the legislature never intended that an appeal could be taken from the kind of order attacked by the plaintiff. Without further discussion, I express the belief that when the plaintiff was dissatisfied with the course that the commission had taken, a writ of mandamus was very likely available to him, but not an appeal. *Page 435 
I concur in the result reached by the majority, but the above are my reasons.